The Attorney             General of Texas
                                       March 23, 1981
                                                                                                      1
MARK WHITE                                                               i
Attorney General                                                             r r&n& by&&&!-&
                                                                                                 --   I
                   Honorable Felipe Reyna                   Opinion No. MI&J-312~..~_--
                   Criminal District Attorney
                   McLennan County Courthouse               Re: Whether a corporation        must
                   Waco, Texas 76703                        be represented by an attorney    in an
                                                            appeal from the small claims    court
                                                            to the county court or county   court
                                                            at law

                   Dear Mr. Reyna:

                          You ask whether a corporation must be represented by an attorney in
                   cases involving appeals from a small claims court to the county court or
                   county court at law. This office stated in Attorney General Opinion H-538
                   (1975) that a corporation could be represented in small claims court by a
                   non-lawyer employee pursuant to article 2460a, section 2, V.T.C.S. This
                   provision gives the small claims court jurisdiction “in all actions for the
                   recovery of money by any person, association of persons, corporation z by
                   an attorney for such parties.” (Emphasis added). This language provides an
                   exception to the general rule that a Corporation may appear in court only
                   through an attorney.    See T.R.C.P. 7; Globe Leasing, Inc. v. Engine Suopl
                   and Machine Service, 437 S.W.2d 43 (Tex. Civ. App. - Houston [Ist Dist.
                   1969, no writ). See also Attorney General Opinion C-82 (1963). Comoare
                   Attorney General Opinion MW-235 (1980). Attorney General Opinion H-538
                   (1975) ako noted that the simplified procedures in the small claims court
                   undermine the various rationales presented for requiring a corporation to
                   appear there through an attorney.

                          When the amount in controversy exceeds twenty dollars, a dissatisfied
                   party may appeal from the small claims court to the county court or county
                   court at law. V.T.C.S. art 2460a, S12. Rule 2 of the Code of Civil
                   Procedure provides that the rules of civil procedure shall govern the
                   procedure in the county courts, with certain exceptions not here applicable.
                   Thus county court proceedings are governed by rule 7, which permits
                   individuals, but not corporations, to represent themselves in court. Globe
                   Leasing, Inc. v. Engine Supply and Machine Service, supra. A corporation
                   must appear through an attorney in county court unless there is a specific
                   statutory exemption.

                         Rules 571 through 574 of the Code of Civil Procedure govern the
                   appeal from the justice court to the county court. Rule 571 states that




                                                 p.   993
Honorable Felipe Reyna - Page Two           (Mi-312)




“\tlellparty  .appealing, his agent &r attorney” shall file an appeal bond. (Emphasis
           This language indicates that a non-attorney      agent may take this step.
However, once the appeal is perfected pursuant to rule 573 and the county court
acquires jurisdiction, we believe a corporate party must be represented by an attorney.
We find no statute, and none has been drawn to our attention, which would authorize a
corporation to appear in county court or county court at law through a non-attorney
employee.     Nor are the policies which justify the representation of corporations by
laymen in small claims court applicable in county court See, e.g,, T.R.C.P. rule 45
(pleading in county court). We conclude that a corporation must be represented by an
attorney in county court or county court at law in cases involving an appeal to that
court from a small claims court. See Borden, Inc. v. Wallace, 570 S.W.2d 445 (Tex
Civ. App. - El Paso 1978, writ dis.m’dT

                                       SUMMARY

                  A corporation must be represented by an attorney in County
               court or county court at law in cases involving an appeal to that
               court from small claims court




                                                 MARK      WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
James Allison
Jon Bible
Rick GilpIn
Bruce Youngblood




                                            p. 994